Dewey, J.
This case must be governed by the principles settled in the case of Commonwealth v. Sawtelle, ante, 143, decided at the present term. The additional fact, that upon an indictment alleging the value of the goods to be $367, the jury found the defendant guilty of stealing $317 only, does not vary the case. It is like the case of an allegation of a larceny of ten bank bills, and a verdict of guilty as to nine of the bills. The jury having by their verdict found the value of the bills stolen, obviates the difficulty that might otherwise have arisen.

Motion in arrest of judgment overruled,.